UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1140


JEROME JULIUS BROWN, SR.,

                Plaintiff - Appellant,

          v.

JND HANDYMAN SERVICE.ORG; JEROME JULIUS BROWN, JR.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:12-cv-03110-ELH)


Submitted:   June 20, 2013                 Decided:   July 15, 2013


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerome Julius Brown, Sr. seeks to appeal the district

court’s order dismissing his civil complaint.                     We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on   November    1,   2012.        The   notice    of    appeal    was     filed    on

January 25, 2013.         See Fed. R. App. P. 4(d).                Because Brown

failed   to    file   a   timely    notice    of   appeal    or    to     obtain   an

extension or reopening of the appeal period, we deny leave to

proceed in forma pauperis and dismiss the appeal.                        We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in   the     materials      before    this    court    and

argument would not aid the decisional process.

                                                                           DISMISSED




                                          2